I concur in the result:
It is of course axiomatic that whether a business is a nuisance may depend on when, where and how it is conducted. Conducted in some places, it may with all types of smells and noises not be a nuisance; at other places only if so conducted at certain times; at still other places only if conducted with its usual incidents or odors and noises; and at still other places, a nuisance per se.
In this case the evidence was sufficient to justify the injunction because the court could include from that evidence that the noises were such as interfered with the reasonable enjoyment by the plaintiffs of the premises in which they lived, if carried on in the manner and at the times and for the durations prohibited by the injunction as reasonably interpreted.
I call attention to the varied use of the word lawful. A prohibited activity such as the business of gambling is per se unlawful. Most businesses carried on for the convenience or necessity or enjoyment of society are in that sense not unlawful. But such businesses may be unlawfully carried on if a license is required and they are carried on without a license. But even where licensed they may be a nuisance as noted in the case ofBrough v. Ute Stampede Ass'n, 105 Utah 446, 142 P.2d 670, referred to in the opinion. And in their aspect as nuisances they are unlawful. A city cannot license the carrying on of a nuisance. This, I think, is the significance of the Brough case. Such business was lawful only in the sense that it was not conducted as an unlicensed business.
WADE, J., concurs in the opinion, and also concurs in the views expressed by Mr. Chief Justice WOLFE. *Page 340